ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
2.	Responsive to Applicant’s submission of corrected drawing, the objection noted in the last Office action has been vacated. The Replacement Sheet (Figure 1) submitted on 01/19/2021 has been entered.  

Requirement for Information Under 37 CFR. § 1.105
3.	Prior Art reference received.

Claim Rejections - 35 USC § 112 First  Paragraph
4.	Responsive to Applicant’s argument  presented on 01/19/2021 regarding claims 1, 9 and 17, the  Claim Rejections - 35 USC § 112 First Paragraph set forth in the previous Office Action has been withdrawn.

Allowable Subject Matter
5.	  Remaining Claims 1-4, 6-12, 14-20 and 22-24 are allowed.  

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination a  device, computer instructions and  a method for displaying a route in a obtaining a user input selecting one of a plurality of location information, wherein the plurality of location information includes the first location information and the plurality of location information are identified based on analyzing a plurality of messages; obtaining second location information of the first electronic device; based at least on the obtained user input  and the obtained second location information of the first electronic device, setting a start location to the obtained second location information and the destination location to the address information selected by the user input; and based at least on obtaining route information between the start location and the destination location, displaying, on a display of the first electronic device, a route representing the obtained route information between the start location and the destination location.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.